[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The defendant moves to strike count two of the complaint on the ground that § 52-560 does not provide the plaintiff with a separate and independent cause of action. By way of background, the plaintiff, Robert Behren, alleges that the defendant, Lauren Richman, trespassed upon the plaintiffs property and cut and removed trees and shrubs belonging to the plaintiff. The plaintiff claims common law trespass and violation of General Statutes § 52-560 in counts one and two, respectively.
It is well established that § 52-560, the tree cutting statute, "does not give a new and independent cause of action, but prescribes the measure of damages in cases where compensatory damages would, in the absence of the statute, be recoverable." (Internal quotation marks omitted.) Koenicke v. Maiorano,43 Conn. App. 1, 29, 682 A.2d 1046 (1996). Here, the plaintiff, in the second count, alleges an independent cause of action under § 52-560. Accordingly, the second count of the plaintiffs complaint is stricken for failure to state a cause of action.
HICKEY, J